Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 1 of 12 - Page ID#: 494




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

 PHILLIP TRUESDELL, et al.,                      )
                                                 )
         Plaintiffs,                             )         Civil No. 3:19-cv-00066-GFVT
                                                 )
 v.                                              )
                                                 )         MEMORANDUM OPINION
 ADAM MEIER, et al.,                             )                 &
                                                 )               ORDER
        Defendants.                              )
                                                 )
                                                 )
                                                 )
                                                 )

                                      *** *** *** ***

       The Plaintiff, Legacy Medical Transport, LLC, is a ground ambulance service that

currently operates in Ohio but wishes to operate in Kentucky, as well. [R. 18 at 2.] The

Kentucky Hospital Association (KHA) is a non-profit state association of hospitals, related

health care organizations, and integrated health care systems. [R. 38-1 at 2.] Patient Transport

Services’ (PTS) is an Ohio corporation that has been operating a Class I ground ambulance

service in Kentucky since 2015. [R. 18 at 3.] Recently, this Court granted PTS’ Motion to

Intervene as a Defendant in this suit . [R. 34.] Now, KHA seeks to intervene in this action as a

defendant pursuant to Federal Rule of Civil Procedure 24 in order to protect Kentucky’s

hospitals and health systems, should this suit have an impact on them in the future. [R. 38-1.]

To that end, KHA filed a Motion to Intervene along with a Proposed Motion to Dismiss. [Id.; R.

38-5.] Plaintiffs filed a Response [R. 44] objecting to KHA’s intervention on the grounds

KHA’s perspective as a Certificate holder of other types of medical services besides ambulances
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 2 of 12 - Page ID#: 495




is irrelevant in this lawsuit and PTS adequately represents KHA’s interests in the suit. For the

reasons that follow, the Court denies KHA’s motion.

                                                   I

                                                   A

       Federal Rule of Civil Procedure 24(a)(2) provides that a non-party may intervene who

“claims an interest relating to the property or transaction that is the subject of the action, and is

so situated that disposing of the action may as a practical matter impair or impede the movant's

ability to protect its interest, unless existing parties adequately represent that interest.” Fed. R.

Civ. P. 24(a)(2). The parties agree that the standard within the Sixth Circuit for determining

whether intervention as a matter of right is proper was correctly enunciated in Jansen v. City of

Cincinnati:

       ...the proposed intervenors [must] demonstrate that the following four criteria have been
       met: (1) the motion to intervene is timely; (2) the proposed intervenors have a significant
       legal interest in the subject matter of the pending litigation; (3) the disposition of the
       action may impair or impede the proposed intervenors' ability to protect their legal
       interest; and (4) the parties to the litigation cannot adequately protect the proposed
       intervenors' interest.

904 F.2d 336, 340 (6th Cir. 1990) (citing Triax Co. v. TRW, Inc., 724 F.2d 1224, 1227 (6th Cir.

1984)); see also Grutter v. Bollinger, 188 F.3d 394 (6th Cir. 1999); Fed. R. Civ. P. 24(a). “The

proposed intervenor must prove each of the four factors; failure to meet one of the criteria will

require that the motion to intervene be denied.” United States v. Michigan, 424 F.3d 438, 443

(6th Cir. 2005) (quoting Grubbs v. Norris, 870 F.2d 343, 345 (6th Cir. 1989)).

                                                   1

       Federal Rule of Civil Procedure 24 recognizes two forms of intervention: Intervention of

Right and Permissive Intervention. The first condition to intervening under either provision is a



                                                   2
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 3 of 12 - Page ID#: 496




“timely motion.” The question of timeliness requires consideration of the “totality of the

circumstances.” Davis v. Lifetime Capital, Inc., 2014 WL 1011430 (6th Cir. Mar. 18, 2014)

(citing Stupak–Thrall v. Glickman, 226 F.3d 467, 475 (6th Cir. 2000)). The decision is not

governed by an “absolute measure of time between the filing of the complaint and the motion to

intervene.” Stupak-Thrall, 226 F.3d at 475 (citing Sierra Club v. Espy, 18 F.3d 1202, 1205 (5th

Cir. 1994)). In making the timeliness determination, the Sixth Circuit teaches that a Court

should consider five factors:

       (1) the point to which the suit has progressed; (2) the purpose for which intervention is
       sought; (3) the length of time preceding the application during which the proposed
       intervenor knew or should have known of their interest in the case; (4) the prejudice to
       the original parties due to the proposed intervenor's failure to promptly intervene after
       they knew or reasonably should have known of their interest in the case; and (5) the
       existence of unusual circumstances militating against or in favor of intervention.

Davis, 2014 WL 1011430 at *11 (quoting Jansen, 904 F.2d at 340).

       Proposed Intervenors assert that their Motion is timely because this case is still in its

early stages since Defendants’ motion to dismiss is still pending, no scheduling order has been

entered, and discovery has not begun. [R. 38-1 at 5.] Plaintiffs oppose this notion, arguing that

substantial progress has been made in this case and there is no need to delay resolution of the

pending motions to allow for a third duplicative motion to dismiss. [R. 44 at 8.]

       Defendants filed a Motion to Dismiss on October 29, 2019 [R. 16] and Plaintiffs

responded by filing a First Amended Complaint on November 19 [R. 17]. PTS filed a Motion to

Intervene [R. 38] which the Court ultimately granted [R. 34]. Both Defendants have filed a

Motion to Dismiss as to Plaintiff’s Amended Complaint [R. 33; R. 36] and the Court has yet to

rule on them since the Motion to Intervene by KHA is pending. KHA filed their Motion to

Intervene on February 10, 2020 which is nearly 5 months after this suit was filed. [R. 38.]



                                                 3
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 4 of 12 - Page ID#: 497




        The court views the timeliness issue as primarily touching upon the point to which the

suit has progressed, and the length of time preceding the application, as opposed to the

possibility of any future delay. Courts have found that where little time has elapsed since the suit

was filed, and little discovery has taken place, there is little prejudice to the existing parties on

the basis of timeliness. See, e.g., Shy v. Navistar Inern. Corp., 291 F.R.D. 128, 133 (S.D. Ohio

2013); see also Stupak-Thrall, 226 F.3d at 475. Any unusual circumstances brought up by the

parties such as the representation of Plaintiffs and the potential for allowing all affected entities

to intervene should be addressed in the other factors that the Court will discuss. The purpose of

the intervention will be more fully addressed in considering whether the movants have

substantial legal interest in the case. After considering the context of all relevant circumstances,

the Court does not find that KHA’s motion to intervene should be denied on the basis of

timeliness.

                                                   2

        Next, the proposed intervenors must demonstrate that they have a “significant legal

interest in the subject matter of the pending litigation.” Jansen, 904 F.2d at 340. Although the

Sixth Circuit “subscribe[s] to a rather expansive notion of the interest sufficient to invoke

intervention of right,” Grutter, 188 F.3d at 398 (citation omitted), this “does not mean that any

articulated interest will do.” Coal. To Defend Affirmative Action v. Granholm, 501 F.3d 775,

780 (6th Cir. 2007) (citations omitted); see also Stupak-Thrall, 226 F.3d at 472 (“[T]his does not

mean that Rule 24 poses no barrier to intervention at all.”). To the contrary, the proposed

intervenors must show “a direct, significant legally protectable interest” in the subject matter of

the litigation, United States v. Detroit Int'l Bridge Co., 7 F.3d 497, 501 (6th Cir. 1993), sufficient

“to make it a real party in interest in the transaction which is the subject of the proceeding.”


                                                   4
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 5 of 12 - Page ID#: 498




Providence Baptist Church v. Hillandale Committee, Ltd., 425 F.3d 309, 317 (6th Cir. 2005)

(citation omitted). Thus, the “inquiry into the substantiality of the claimed interest is necessarily

fact-specific.” Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997).

        KHA’s members are health facilities in Kentucky who are subject to the CON program.

[R. 38-1 at 10.] Here, proposed intervenor claims that, “the outcome of this litigation will

directly affect the operations of KHA members and the patients they serve, and the KHA is

uniquely positioned to offer a state-wide perspective on the effect and purpose of the CON

program, and the impact its invalidation would have on the health care community across the

Commonwealth.” [Id. at 13.] Plaintiff argues KHA’s interest, which is based on its members’

Certificates to operate in all industries subject to the CON program, is not relevant in this case.

[R. 44 at 4.] This lawsuit only challenges the CON criteria in the context of ambulances only.

[Id.]

        As noted above, the inquiry into whether the interest advanced is sufficiently substantial

for intervention is very fact-specific, Miller, 103 F.3d at 1245, but the proposed intervenors have

not provided support for their contention that their generalized interest in explaining the purpose

and effects of Kentucky’s CON program from the perspective of all provider types across the

state is sufficient to allow them to intervene as of right within the specific facts of this particular

case. The Sixth Circuit case cited by proposed intervenors actually undermines their argument.

In Coalition to Granholm, 501 F.3d at 775, the Sixth Circuit affirmed the district court’s denial

of an organization's motion to intervene, explaining that although the organization had advocated

for and been involved in the passage of a particular law, that organization’s subsequent interest

in challenging the enforcement of the law was not substantial or direct enough to warrant

intervention as of right. Id. at 782 (“Where. . . an organization has only a general ideological


                                                   5
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 6 of 12 - Page ID#: 499




interest in the lawsuit — like seeing that the government zealously enforces some piece of

legislation that the organization supports — and the lawsuit does not involve the regulation of

the organization's conduct, without more, such an organization's interest in the lawsuit cannot be

deemed substantial."); see also Northland Family Planning Clinic, Inc. v. Cox, 487 F.3d 323,

346 (6th Cir. 2007) (finding that an organization's general interest in enforcing a statute is not a

sufficiently substantial legal interest for intervention unless the statute also specifically regulates

the organization).

        Although proposed intervenors assert the contrary, they have not demonstrated how they

have more than a general interest in the enforcement of the CON program which could easily be

shared by all CON holders, nor have they presented facts that would distinguish their interest

from that of current Defendants. As noted above, the Sixth Circuit has adopted “a rather

expansive notion” of how substantial the interest must be to satisfy this second factor, Miller,

103 F.3d at 1245. However, the Sixth Circuit has also acknowledged that there must be some

types of limitations on the legal interest required for intervention. See, e.g., Northland Family

Planning Clinic, Inc., 487 F.3d at 346 (expressing concern that “[w]ithout these sorts of

limitations on the legal interest required for intervention, Rule 24 would be abused as a

mechanism for the over-politicization of the judicial process.”). Since Kentucky’s CON program

has already been enacted, KHA’s interest in the enforcement of the program is greatly

diminished. It is the responsibility of the Commonwealth to enforce and defend the statute as

enforcing as it is written. Id. at 346. As KHA concedes, their interest in this case simply

pertains to the enforceability of the program in general, which the court does not believe to be

cognizable as a substantial legal interest sufficient to require intervention as of right. Under

these facts, the Court is similarly concerned that the judicial process and the role of intervention


                                                   6
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 7 of 12 - Page ID#: 500




could be abused apart from allowing intervention as of right based on a stated legal interest that

appears so general and attenuated. Therefore, this factor weighs against the proposed intervenor.

                                                   3

       As to the third factor, the Court must consider whether “the disposition of the action may

impair or impede the proposed intervenors ability to protect their legal interest.” Jansen, 904

F.2d at 340. To meet their burden, proposed intervenors “must show only that impairment of

[their] substantial legal interest is possible if intervention is denied,” and that such “burden is

minimal.” Grutter, 188 F.3d at 399. Proposed intervenors “need not show that substantial

impairment of their interest will result, nor from the language of Rule 24(a), that impairment will

inevitably ensue from an unfavorable disposition.” Purnell v. City of Akron, 925 F.2d 941,

948 (6th Cir. 1001) (citing Fed. R. Civ. P. 24(a)).

       KHA asserts that the precedential effect of an adverse ruling in the district court could

hinder its own efforts to litigate the validity of Kentucky’s CON program. The Sixth Circuit has

already acknowledged that potential stare decisis effects can be a sufficient basis for finding an

impairment of interest. Linton v. Commissioner of Health & Env't, 973 F.2d 1311, 1319 (6th Cir.

1992). As KHA points out, an adverse ruling for Defendants in this case has the potential to

adversely affect subsequent challenges to the constitutionality of Kentucky’s CON program and

thus directly inhibit KHA’s ability from protecting its interests in the construct and enforcement

of Kentucky’s CON program it should be invalidated. [R. 38-1 at 14.] Therefore, KHA has met

its minimal burden to establish this element.

                                                   4

       Finally, the Court must ask whether the Defendants may “adequately protect the

proposed intervenors’ interest.” Jansen, 904 F.2d at 340. Although the proposed intervenors


                                                   7
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 8 of 12 - Page ID#: 501




bear the burden of establishing that the existing parties may not adequately protect their interests,

they are “not required to show that the representation will in fact be inadequate,” but that there is

a potential for inadequate representation. Miller, 103 F.3d at 1247; Linton, 973 F.2d at 1319.

Although it is true that a proposed intervenor must show only "that there is a potential for

inadequate representation," Grutter, 188 F.3d at 400, a presumption of adequate representation

arises when a putative intervenor “share[s] the same ultimate objective as a party to the

suit.” Michigan, 424 F.3d at 444. An applicant for intervention as of right “fails to meet his

burden of demonstrating inadequate representation” if he cannot show “collusion . . . between

the representatives and an opposing party,” pursuit by the representative of an interest adverse to

the interests of the proposed intervenor, or a representative’s failure “in the fulfillment of his

duty.” Bradley v. Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987); see Jansen, 904 F.2d at 343.

        KHA has not overcome the presumption here. The Cabinet, PTS, and KHA all share the

same ultimate objective in defending the validity of Kentucky’s CON program; namely to

uphold the protest procedure and need requirement of Kentucky’s CON program. KHA insists

that their members share a more practical concern on the effect that invalidation of CON

program would have on patient care and health care delivery. [R. 38-1 at 15.] However, KHA’s

interest in the lawsuit is identical to PTS’s interest, since they both represent private healthcare

companies with a Kentucky CON. KHA argues that PTS’s interest is different because it derives

from the perspective of an out-of-state ambulance provider, unlike KHA, who represents

hospitals and health systems covering the entire state. [Id. at 17.]

        In short, although the proposed intervenors may have a different perspective as a

representative of in-state CON holders, and could potentially present similar arguments in a

different light, “[a] mere disagreement over litigation strategy. . . does not, in and of itself,


                                                   8
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 9 of 12 - Page ID#: 502




establish inadequacy of representation.” Bradley, 828 F.2d at 1192. Like proposed intervenors,

the Cabinet and PTS are also seeking to uphold Kentucky’s CON program and are well-

positioned to advocate on behalf of all Kentucky CON holders. “[W]hile the respective interests

do not need to be ‘wholly’ adverse in order to support intervention, they must at least be

different.” Reliastar Life Ins. Co. v. MKP Investments, 565 F. App'x 369, 374 (6th Cir.

2014) (citing Purnell, 925 F.2d at 950). The proposed intervenor has not identified how the

Defendants’ interest in upholding the program differ from theirs such that the Defendants cannot

represent their interests in upholding the CON program, nor have they shown any collusion

between the parties, or that the Defendants’ interests here are adverse to them, or that the

Defendants have thus far failed in their duty. See id.; Bradley, 828 F.2d at 1192. Under this

fourth factor, the minimal burden on the intervenor still requires “overcome[ing] the presumption

of adequacy of representation that arises when the proposed intervenor and a party to the suit . . .

have the same ultimate objective.” Bradley, 828 F.2d at 1192 (citation omitted); United

Financial Cas. Inc. Co. v. Wells, 2012 U.S. Dist. LEXIS 170078, 2012 WL 6004150, *2 (E.D.

Ky. Nov. 30, 2012).

       As the intervenor has failed to demonstrate all of the required criteria laid out in Jansen,

904 F.2d at 340, intervention as of right under Rule 24(a) is not appropriate. See Blount Hill, 636

F.3d at 283 (“Each of these elements is mandatory, and therefore failure to satisfy any one of the

elements will defeat intervention under the Rule.”) (citing Grubbs, 870 F.2d at 345).

                                                 B

       The Court must also consider whether permissive intervention would be appropriate

pursuant to Rule 24(b), which provides that “the court may permit anyone to intervene who... has

a claim or defense that shares with the main action a common question of law or fact.” Fed. R.


                                                 9
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 10 of 12 - Page ID#: 503




Civ. P. 24 (b)(1). Once the proposed intervenor establishes these two requirements, “the district

court must then balance undue delay and prejudice to the original parties, if any, and any other

relevant factors to determine whether, in the court's discretion, intervention should be

allowed.” Michigan, 424 F.3d at 445 (citing Miller, 103 F.3d at 1248). Allowing permissive

intervention is within the sound discretion of the trial judge. Purnell, 925 F.2d at 951.

        As noted above, the motion to intervene is timely. However, the Court’s concerns

mentioned above regarding consequences that would allow any Kentucky health care provider,

CON holder, or affected entity to intervene in this case is greatly relevant when analyzing

whether intervention is appropriate under Rule 24(b). As explained previously, allowing

intervention under these circumstances would allow all Kentucky CON holders to intervene if so

desired, and intervenors have not shown how their situation or interest different from that of

already existing parties. Accordingly, the potential strains on judicial economy and inevitable

delays, confusion, and prejudice to the existing parties that would result from unrestricted

intervention by any number of affected entities weigh against allowing permissive intervention in

this situation.

        Moreover, as the Court is satisfied that the Cabinet and PTS adequately represent the

putative intervenor’s interests, intervention under Rule 24(b) is similarly denied. While

proposed intervenor’s perspective is different from that of the Cabinet or PTS, they have not

demonstrated that their contribution to the litigation will add unique value such that intervention

is necessary. Although proposed intervenor asserts that they share a much more diverse interest

with its broad membership that is different than those of single provider [R. 47 at 10], they do

not identify how they would actually present different arguments that would contribute to the

litigation in a way that would require intervention. Allowing them to intervene when their


                                                10
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 11 of 12 - Page ID#: 504




interests and goals are so similar to that of PTS and the Cabinet would likely result in duplication

of the Defendants’ efforts, thus resulting in undue delay. Coupled with the undue delay and

prejudice that would result from multiple other affected entities with similar interests all seeking

to intervene for the same reasons and under the same standard, the Court finds that allowing

intervention in this case would not serve the interests of judicial economy. See Horrigan v.

Thompson, 229 F.3d 1152 (Table) [published in full-text format at 2000 U.S. App. LEXIS

22292], 2000 WL 1234346, *9 (6th Cir. 2000) (“this court observed that in addition to the four

factors derived from [Rule 24(a)(2)] itself, judicial economy is a relevant consideration in

deciding a motion for . . . intervention.”) (citation omitted) (alteration in original). Accordingly,

permissive intervention is denied as well.

       Nevertheless, to the extent that proposed intervenors do have a slightly different

perspective from the Defendant, the Court will permit the putative intervenors, through counsel,

to file a memorandum amicus curiae in support of their position. See Northland Family

Planning, 487 F.3d at 346 (affirming denial of permissive intervention where district court

“addressed the relevant criteria required by Rule 24(b)” and allowed proposed intervenor to file

an amicus brief). While no rule governs the issue at the district court level, it is generally

accepted as being within the district court's discretion to permit the filing of an amicus

brief. United States v. State of Michigan, 940 F.2d 143, 165 (6th Cir. 1991). Allowing the

proposed intervenor the opportunity to participate in the remaining proceedings as amici

curiae will allow them to present their perspective and adequately address their concerns. See

Blount-Hill, 636 F.3d at 287-88 (affirming denial of motion to intervene but finding that

proposed intervenors “are not without a voice” because the district court permitted them to

appear as amici curiae); Stupak-Thrall, 226 F.3d at 474 (finding that participation through filing


                                                 11
Case: 3:19-cv-00066-GFVT Doc #: 48 Filed: 04/27/20 Page: 12 of 12 - Page ID#: 505




briefs as amici curiae sufficiently allowed appellants to make known their concerns and noting

"that the concerns of an entity seeking intervention can be presented with complete sufficiency

through such participation"); Bradley, 828 F.2d at 1194 (affirming denial of motions to

intervene, in part because “the district court has already taken steps to protect the proposed

intervenors’ interests by inviting [their counsel] to appear as amicus curiae in the case”).

                                                 II

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

that

    1. The Kentucky Hospital Association’s Motion to Intervene [R. 38] is DENIED; and

    2. Should, however, the putative intervenors wish to file a memorandum stating their

       position, their counsel is invited to brief the case as amicus curiae. If the putative

       intervenor wishes to participate in this way, their counsel should file a motion seeking

       leave to file such a memorandum, attaching the amicus brief as an exhibit, within

       twenty-one (21) days of the entry of this Order.

       This the 27th day of April, 2020.




                                                 12
